PER CURIAM.
This is an appeal from a summary final judgment entered by the court below for plaintiff-appellee.
The plaintiff sued upon a judgment which had been entered against Clayon Malone, doing business as Industrial Equipment Company, in favor of Marine Metal and Supply Company. This judgment had been *17assigned to the plaintiff, was in the sum of $2,051.90 and had been secured in the Municipal Court of the City of New York.
An exemplified copy of the judgment was attached to the complaint in the present suit and filed by the plaintiff, Levitt, as assignee of the judgment.
Defendant filed an affidavit in opposition to the motion for summary judgment. The lower court held that the affidavit did not state facts which would show that the New York judgment was not valid on jurisdictional grounds.
From an inspection of the affidavit and the record in this case, we find no error in the lower court’s decision. See Milligan v. Wilson, Fla.App.1958, 107 So.2d 773; and Milligan v. Wilson, Fla.App. 1961, 130 So.2d 644.
Affirmed.
ALLEN, Acting C. J., and KANNER and SMITH, JJ., concur.